ACCEPTED
                                                                                    12-13-00393-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                               1/21/2015 5:39:55 PM
                                                                                       CATHY LUSK
                                                                                             CLERK

                             NO. 12-13-00393-CV
                   __________________________________               FILED IN
                                                             12th COURT OF APPEALS
                       IN THE COURT OF APPEALS                    TYLER, TEXAS
                      FOR THE TWELFTH DISTRICT               1/21/2015 5:39:55 PM
                                                                  CATHY S. LUSK
                          OF TEXAS AT TYLER                           Clerk
                   __________________________________


Valerus Compression Services, a Texas Limited Partnership, Valerus Compression
Services Management, LLC, a Texas Limited Liability Company, General Partner,

                                    Appellant/Cross-Appellee,

                                       v.
                       Gregg County Appraisal District,
                                    Appellee/Cross-Appellant.
                   __________________________________

     UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
    APPELLANT/CROSS-APPELLEE’S MOTION FOR REHEARING
              __________________________________

      Appeal from the 188th Judicial District Court of Gregg County, Texas
                        Trial Court No. 2012-1791-A
                  __________________________________
TO THE HONORABLE COURT OF APPEALS:
     Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 49.8,

Appellant/Cross-Appellee Valerus Compression Services, LP, a Texas Limited

Partnership, Valerus Compression Services Management, LLC, a Texas Limited

Liability Company (“Valerus”), moves this Honorable Court for a 14-day
extension of time to file their Motion for Rehearing. In support thereof, Valerus

would respectfully show this Court as follows:

      1.    This is an appeal concerning the applicability and constitutionality of

two provisions of the Texas Tax Code. After full briefing and oral argument, this

Court rendered its judgment and opinion on January 7, 2015, reversing part of the

trial court’s judgment on an issue that had previously been resolved in Valerus’s

favor. This Court then remanded the case back to the trial court for further

proceedings. Under Texas Rule of Appellate Procedure 49.1, Valerus’s Motion for

Rehearing is presently due 15 days from issuance of this Court’s judgment—i.e.,

Thursday, January 22, 2015.

      2.    Pursuant to Texas Rule of Appellate Procedure 49.8—under which

“[a] court of appeals may extend the time for filing a motion for rehearing … if a

party files a motion complying with Rule 10.5(b) no later than 15 days after the

last date for filing the motion”—Valerus hereby seeks a 14-day extension to file

its Motion for Rehearing, such that the Motion will be due on Thursday,

February 5, 2015.

      3.    This is Valerus’s first request for an extension of time to file their

Motion for Rehearing.




                                        2
      4.     To provide a reasonable explanation of the need for this extension,

Valerus would show the Court that they had/have the following deadlines and

obligations, in addition to other ongoing work on trials and appeals:

             a. A hearing on a pro bono motion to modify a final decree of divorce

                in In the Interest of Ulises Chavez and Josue Chavez, Children,

                No. 6660, in the 31st Judicial District Court in Wheeler County,

                Texas on January 8, 2015;

             b. A hearing on a motion for recognition of a foreign country

                judgment in Lotte Chemical Titan (M) Sendirian Berhad v. Wilder,

                No. 2014-16260, in the 157th Judicial District in Harris County,

                Texas on January 23, 2015;

             c. A motion for protection (and petition for writ of mandamus

                relating thereto) in Moncrief Oil Intl. v. OAO Gazprom, et al., No.

                017-229664-08, in the 17th Judicial District in Tarrant County,

                Texas due on January 21, 2015.

             d. An ongoing arbitration between Occidental Petroleum Corporation

                and Texas Brine.

      5.     This motion is not being filed for purposes of delay, but rather so that

justice may be done. The additional time is necessary to analyze the record and to

select and refine the arguments to be presented in Valerus’s Motion for Rehearing.


                                         3
      6.     Valerus has conferred with opposing counsel, and Appellee/Cross-

Appellant Gregg County Appraisal District is unopposed to the relief sought in this

motion.

      WHEREFORE, Appellant/Cross-Appellee Valerus Compression Services,

LP, a Texas Limited Partnership, Valerus Compression Services Management,

LLC, a Texas Limited Liability Company, request that this Court grant it a 14-day

extension of time to file its Motion for Rehearing, making its Motion for Rehearing

due on Thursday, February 5, 2015. Valerus prays for such other and further relief

to which it may be justly entitled.




                                        4
    Respectfully submitted,

    VINSON & ELKINS L.L.P.

    /s/ Conor P. McEvily
    Gwendolyn J. Samora
    Texas Bar No. 00784899
    Patrick W. Mizell
    Texas Bar No. 14233980
    Russell T. Gips
    Texas Bar No. 24069788
    Conor P. McEvily
    Texas Bar No. 24078970
    1001 Fannin Street, Suite 2500
    Houston, Texas 77002-6760
    Telephone: 713.758.2942
    Facsimile: 713.615.5214
    Email: gsamora@velaw.com

    ATTORNEYS FOR APPELLANT,
    VALERUS COMPRESSION
    SERVICES, LP, A TEXAS
    LIMITED PARTNERSHIP,
    VALERUS COMPRESSION
    SERVICES MANAGEMENT,
    LLC, A TEXAS LIMITED
    LIABILITY COMPANY




5
                      CERTIFICATE OF CONFERENCE


     I certify that I conferred with counsel for Appellee/Cross-Appellant Gregg
County Appraisal District on January 20, 2015, and Appellee/Cross-Appellant is
unopposed to the relief requested in this Motion for Extension of Time to File
Appellant’s Motion for Rehearing.

                                            /s/ Conor P. McEvily
                                            Conor P. McEvily


                         CERTIFICATE OF SERVICE
      The undersigned certifies that on January 21, 2015, the foregoing Motion for
Extension of Time to File Appellant’s Motion for Rehearing was served on the
following in the manner indicated:


Christopher S. Jackson
Robert A. Mott
PERDUE, BRANDON, FIELDER, COLLINS & MOTT, LLP
3301 Northland Dr., Suite 505
Austin, Texas 78731
Telephone: (512) 302-0190
Facsimile: (512) 323-6963
Email: rmott@pbfcm.com
       cjackson@bpfcm.com

       Via electronic mail



                                                 /s/ Conor P. McEvily
                                                 Conor P. McEvily



 US 2757058v.1

                                        6